June 8, 2010 Office of the Chief Accountant Securities and Exchange Commission 460 Fifth Street N. W. Washington, DC 20549 Re: American Metal & Technology, Inc. Commission File Number 33-19048-NY Dear Sirs: We have received a copy of 8K and are in agreement with, the statements being made by above named registrant in Item 4.02 of its Form 8-K dated May 20, 2010 and captioned “Non-reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review.” We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Sincerely, Kabani & Company, Inc.
